UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7455



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT MOSES WILKERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-96-167-H)


Submitted:   November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Moses Wilkerson, Appellant Pro Se. Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

        Robert Moses Wilkerson seeks to appeal the district court’s

order denying his motion for a new trial under Fed. R. Crim. P. 33.

We dismiss the appeal for lack of jurisdiction because Wilkerson’s

notice of appeal was not timely filed.

        The time periods for filing a notice of appeal are governed by

Fed. R. App. P. 4 and are “mandatory and jurisdictional.”                Browder

v.   Director,     Dep’t   of   Corrections,   434   U.S.   257,   264    (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).                 A

defendant in a criminal case has ten days from the entry of a

judgment to file a notice of appeal.            Fed. R. App. P. 4(b)(1).

This period may be tolled under the provisions of Fed. R. App. P.

4(b)(3), or extended within the thirty days following the expira-

tion of the ten-day appeal period.         Fed. R. App. P. 4(b)(4).

        The district court’s order was entered on the docket on June

9, 2000.*       Wilkerson’s notice of appeal was filed on October 2,

2000.       Although Wilkerson asserts that he did not receive a copy of

the district court’s order until September 15, 2000, “[l]ack of

notice of the entry by the clerk does not affect the time to appeal



        *
       Although the district court’s order is marked as “filed” on
June 7, 2000, the district court’s records show that it was entered
on the docket sheet on June 9, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                       2
or relieve or authorize the court to relieve a party for failure to

appeal within the time allowed, except as permitted by Rule 4(b).”

Fed. R. Crim. P. 49(c).   Because Wilkerson failed to file a timely

notice of appeal or to obtain an extension, we dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 3